DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/15/2021 has been entered. Applicant has amended claims 1, 3, and 9. Claims 1-17 are currently pending in the instant application. Applicant has not added nor cancelled any claims. Applicant’s amendments have overcome each specification and claim objection previously set forth in the Non-Final Office Action mailed 10/04/2021.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
	Regarding the apparatus of Berbee…
	Applicant argues that Berbee fails to mention a reciprocator, as defined in Applicant’s specification. Applicant argues that the slider/probe assembly that moves forward and aft is in no way synonymous with a probe that is being advanced and retracted through the docking station and sheath.	
	The examiner respectfully disagrees. The claims only states “a reciprocator in communication with the probe and configured to advance and retract the probe a distance”. Berbee teaches this limitation with the slider 32, as seen in Fig. 2. Paragraph [0027] states “the sheath may cooperate with the retraction mechanism to retract the elongate probe when the 
	The claim also states “the probe is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station” and paragraph [0027] of Berbee states “The sheath may cooperate with the retraction mechanism…to extend the elongate probe when the sheath is installed around the elongate probe.” Therefore, the probe does advance into the disposable sheath. The claim does not state that the probe is being advanced and retracted through the docking station and sheath. Berbee, in view of Masuda, does teach all the limitations seen in claim 1.
	Regarding the helical configuration…
	Masuda teaches of an endoscopic device including a probe recessed in a helical configuration, as seen in Fig. 1. The circular loop 16a of the probe is inside of the extra length handling mechanism 15 (see current 103 rejection below for more details).
 
Status of Claims
Claims 1-17 are pending, claims 10-17 have been withdrawn from consideration, and claims 1-9 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 9 recite “the probe is recessed in the docking station in a helical configuration”.
	The specification does not describe the probe being recessed in the docking station in a helical configuration. The specification and the Figures show that the probe is recessed in the docking station in a straight configuration, and it is recessed in the accumulator in a helical configuration. Paragraph [0037] states that “the disclosures all require the straight portion of the probe core 22 needed to be withdrawn to fit inside a docking station 24”. Figs. 1-4 show that probe core 22 is in a straight configuration within the docking station 24, and is in a helical configuration within the accumulator 28. Paragraph [0011] states that “the accumulator may comprise a substantially linear core storage portion, and/or a substantially cylindrical core storage portion” and furthermore, paragraph [0038] states that “a barrel type accumulator 28, 
	For the aforementioned reasons, claims 1 and 9 are rejected for failing to satisfy the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0374546 to Berbee et al. (hereinafter "Berbee") and in further view of U.S. Publication No. 2009/0086213 to Masuda.
Regarding claim 1, Berbee discloses in Fig. 1 an apparatus comprising: 
a probe configured to transmit a light (Fig. 1 - cylindrical probe 28); 
a reciprocator in communication with the probe and configured to advance and retract the probe a distance (Fig. 2 - slider 32; [0025]- The elongate probe may be supported on the housing by a retraction mechanism allowing extension and retraction of the elongate probe); 
a docking station (Fig. 2 - collar 40); and 
(Fig. 2 -  conical sheath 24), wherein the probe is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station ([0027]- The sheath may cooperate with the retraction mechanism to retract the elongate probe when the sheath is removed from around the elongate probe and to extend the elongate probe when the sheath is installed around the elongate probe), and 
wherein the probe is configured to be retractable into the docking station such that the probe is recessed in the docking station (Fig. 2; [0048]- The sleeve 35 is fixed with respect to the housing 12 and surrounds the camera 30 for protection when the camera 30 is fully retracted).
Berbee does not expressly teach the probe is recessed in the docking station in a helical configuration.
However, Masuda teaches of an analogous endoscopic device wherein the probe is recessed in the docking station in a helical configuration (Fig. 1 - extra length handling mechanism 15 & circular loop 16a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Berbee to utilize a probe recessed in the docking station in a helical configuration, as taught by Masuda. It would have been advantageous to make the combination to wind an extra length of the optical probe by a length depending upon a length up to the location to be examined (abstract of Masuda).
The modified device of Berbee in view of Masuda will hereinafter be referred to as modified Berbee. 
Regarding claim 2, modified Berbee teaches the apparatus of Claim 1, and Berbee further discloses wherein the disposable sheath is removably attached to the docking station by a (Fig. 2; [0049]- A proximal end of the conical sheath 24 may provide for a collar 40 having internal threads that can engage outwardly extending pins 42 of the slider 32).
Regarding claim 3, modified Berbee teaches the apparatus of Claim 1, and Berbee further discloses further comprising an accumulator configured to accept at least of portion of the probe as the probe is being retracted (Fig. 2-housing 12), but Berbee does not expressly teach the probe being retracted in the helical configuration. 
However, Masuda teaches of an analogous endoscopic device wherein the probe is being retracted in the helical configuration (Fig. 1 - extra length handling mechanism 15 & circular loop 16a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Berbee to utilize probe retracted in the helical configuration, as taught by Masuda. It would have been advantageous to make the combination to wind an extra length of the optical probe by a length depending upon a length up to the location to be examined (abstract of Masuda).
Regarding claim 4, modified Berbee teaches the apparatus according to Claim 3, and Berbee further discloses wherein the accumulator is configured to store a portion of the probe (Fig. 2- cylindrical probe 28), Berbee does not expressly teach storing a portion of the probe in an at least a partial loop.
However, Masuda teaches of an analogous endoscopic device including wherein the accumulator is configured to store a portion of the probe in an at least a partial loop (Fig. 1 - extra length handling mechanism 15 & circular loop 16a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Berbee to store a portion of the (abstract of Masuda).
Regarding claim 5, modified Berbee teaches the apparatus according to Claim 3, but Berbee does not expressly teach wherein the accumulator comprises a substantially cylindrical probe storage portion.
However, Masuda teaches of an analogous endoscopic device wherein the accumulator comprises a substantially cylindrical probe storage portion (Fig. 1 - extra length handling mechanism 15 & circular loop 16a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accumulator of Berbee to include a substantially cylindrical probe storage portion, as taught by Masuda. It would have been advantageous to make the combination to wind an extra length of the optical probe by a length depending upon a length up to the location to be examined (abstract of Masuda).
Regarding claim 7, modified Berbee teaches the apparatus of Claim 1, and Berbee further discloses further comprising an imaging system attached to the probe and configured to receive the transmitted light from the probe and construct an image based on the light (Fig. 2- camera 30).
Regarding claim 8, modified Berbee teaches the apparatus of Claim 1, and Berbee further discloses wherein the probe is recessed such that the probe is prevented from contacting the disposable sheath (Fig. 2- cylindrical probe 28; [0027]- The sheath may cooperate with the retraction mechanism to retract the elongate probe when the sheath is removed from around the elongate probe)
Regarding claim 9, Berbee discloses in Fig. 1 a medical imaging apparatus comprising: 
a probe configured to transmit a light (Fig. 1 - cylindrical probe 28); 
an imaging system attached to the probe and configured to receive the transmitted light from the probe and construct an image based at least partially on the light (Fig. 2- camera 30); 
a reciprocator in communication with the probe and configured to advance and retract the probe a distance (Fig. 2 - slider 32; [0025]- The elongate probe may be supported on the housing by a retraction mechanism allowing extension and retraction of the elongate probe); 
a docking station (Fig. 2 - collar 40); and 
a disposable sheath removably attached to the docking station (Fig. 2 - conical sheath 24), 
wherein the probe is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station ([0027]- The sheath may cooperate with the retraction mechanism to retract the elongate probe when the sheath is removed from around the elongate probe and to extend the elongate probe when the sheath is installed around the elongate probe), and 
wherein the probe is configured to be retractable into the docking station such that the probe is recessed in the docking station (Fig. 2; [0048]- The sleeve 35 is fixed with respect to the housing 12 and surrounds the camera 30 for protection when the camera 30 is fully retracted).
Berbee does not expressly teach the probe is recessed in the docking station in a helical configuration.
However, Masuda teaches of an analogous endoscopic device wherein the probe is recessed in a helical configuration (Fig. 1 - extra length handling mechanism 15 & circular loop 16a)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Berbee to utilize probe recessed in the docking station in a helical configuration, as taught by Masuda. It would have been advantageous to make the combination to wind an extra length of the optical probe by a length depending upon a length up to the location to be examined (abstract of Masuda).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 2016/0374546 to Berbee et al. (hereinafter "Berbee") and in further view of U.S. Publication No. 2009/0086213 to Masuda and in further view of U.S. Publication No. 2017/0209027 to Raj et al. (hereinafter “Raj”).
Regarding claim 6, modified Berbee teaches the apparatus of Claim 1, but neither Berbee nor Masuda expressly teach wherein the probe is configured to rotate relative to the disposable sheath.
However, Raj teaches of an analogous endoscopic device wherein the probe is configured to rotate relative to the disposable sheath ([0121] - the device 100 can be rotated about its long axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Berbee by utilizing a rotating probe, as seen above in the teachings of Raj. It would have been advantageous to make the combination to gain a greater viewing coverage ([0241] of Raj).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795